
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 937
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Dreier,
			 Mr. Brady of Texas, and
			 Mr. Hastings of Washington) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing that Colombia is a vital
		  democratic ally of the United States in the fight against extremism and drug
		  trafficking in the Western Hemisphere and further recognizing the extensive and
		  immediate benefits that passage of the United States-Colombia Trade Promotion
		  Agreement would bring to the United States.
	
	
		Whereas the United States-Colombia Trade Promotion
			 Agreement (“the Agreement”) was signed on November 22, 2006;
		Whereas Colombia is one of the United States strongest
			 democratic allies in the fight against extremism and drug trafficking, not only
			 in the Western Hemisphere, but around the world;
		Whereas over 10,000 United States companies export their
			 products to Colombia, with over 85 percent of these being small- and
			 medium-sized companies;
		Whereas the Institute for International Economics
			 estimates that implementation of the United States-Colombia Trade Promotion
			 Agreement would cause the value of United States exports to Colombia to
			 increase by 44 percent;
		Whereas over 90 percent of United States imports from
			 Colombia currently enter the United States duty-free under our most-favored
			 nation tariff rates and various preference programs;
		Whereas implementation of the Agreement would give United
			 States businesses, farmers, ranchers, and workers similar access to Colombia by
			 immediately removing tariffs for over 80 percent of United States exports of
			 consumer and industrial goods;
		Whereas the delay in implementation of the Agreement has
			 cost United States exporters over an estimated $2 billion in unnecessary
			 tariffs; and
		Whereas Canada and the European Union are moving to
			 implement trade agreements with Colombia: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that Colombia is a vital
			 democratic ally of the United States in the fight against extremism and drug
			 trafficking in the Western Hemisphere; and
			(2)further recognizes
			 the extensive and immediate benefits that passage of the United States-Colombia
			 Trade Promotion Agreement would bring to the United States.
			
